Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150175                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  CELESTINE BORSOS,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                SC: 150175
                                                                   COA: 315060
                                                                   Oakland CC: 2011-122773-NO
  MUIRWOOD SQUARE ASSOCIATES, L.L.C.,
          Defendant-Appellee,
  and
  NAILS BY PRO,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 24, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2015
           d0520
                                                                              Clerk